DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Mueller (US Pub. No. 2014/0176914 A1) discloses a projector (Figure 1, element 1; page 1, paragraph 0007, lines 2-3) comprising: a phosphor wheel (Figure 1, element 5) that emits a plurality of different color lights (i.e. blue light and other colored light components; page 4, paragraph 0058, lines 3-4) at a cycle corresponding to a rotational speed when excitation light is irradiated (page 4, paragraph 0058, lines 5-11); a color wheel (i.e. filter wheel; Figure 1, element 12) into which the lights emitted (i.e. conversion light; Figure 1, element IG) from said phosphor wheel (Figure 1, element 5) enter; and a rotational phase control device (i.e. phase control unit; Figure 1, element 16) that controls a rotational speed and a phase of said color wheel in accordance with a rotational speed and a phase of said phosphor wheel (page 4, paragraph 0057, lines 1-7).  However, Mueller and the prior art of record neither shows nor suggests a projector wherein said rotational phase control device comprises a rotational phase control unit that when the rotational speed of said phosrphor 
Regarding claims 4 and 14, Cui et al. (US Pub. No. 2018/0259158 A1) discloses a projector (i.e. laser projection device; page 1, paragraph 0011, line 3) comprising a motor driver (i.e. driving motor shafts; Figure 2B, elements 12 and 22) that receives the color wheel control signal and that changes the rotational speed and the phase of said color wheel based on the color wheel control signal (i.e. the motor driver [Figure 2B, elements 12 and 22] are connected to the color wheel [Figure 2B, elements 1 and 2] and drives said color wheel to rotate periodically [page 3, paragraph 0037, lines 3-6], wherein the rotation speeds are adjusted [page 5, paragraph 0056, lines 4-6]).  However, Cui et al. and the prior art of record neither shows nor suggests a rotational phase control unit that detects the rotational speed and the phase of said phosphor wheel when the rotational speed of said phosphor wheel is changed and that transmits, as a color wheel control signal, a signal that corresponds to the rotational speed and the phase of said color wheel, in which the phase relationship between said phosphor wheel and said color wheel is not changed and in which the ratio of the 
Regarding claim 8, Mueller (US Pub. No. 2014/0176914 A1) discloses a rotational phase control device (i.e. phase control unit; Figure 1, element 16).  However, Mueller and the prior art of record neither shows nor suggests a rotational phase control device comprising a rotational phase control unit that, when a rotational speed of a phosphor wheel is changed, controls a rotational speed and a phase of a color wheel in accordance with the rotational speed and a phase of said phosphor wheel so that a phase relationship between said phosphor wheel and said color wheel is not changed and so that a ratio of the rotational speed of said phosphor wheel and the rotational speed of said color wheel is equal to a ratio of the rotational speed of said phosphor wheel and the rotational speed of said color wheel in a steady state in which said phosphor wheel rotates at a constant rotation speed without any change in its rotation speed.
Regarding claim 10, Mueller (US Pub. No. 2014/0176914 A1) discloses a method of controlling a rotational speed of a wheel (page 2, paragraph 0025, lines 1-2 and paragraph 0026, lines 1-5), said method comprising: emitting, by a phosphor wheel (Figure 1, element 5), a plurality of different color lights (i.e. blue light and other colored light components; page 4, paragraph 0058, lines 3-4) at a cycle corresponding to a rotational speed when excitation light is irradiated (page 
Regarding claim 12, Mueller (US Pub. No. 2014/0176914 A1) discloses a projector (Figure 1, element 1; page 1, paragraph 0007, lines 2-3) comprising a first wheel that includes a phosphor (Figure 1, element 5) that emits a plurality of different color lights (i.e. blue light and other colored light components; page 4, paragraph 0058, lines 3-4) at a cycle corresponding to a rotational speed when excitation light is irradiated (page 4, paragraph 0058, lines 5-11); a second wheel that includes a color filter (i.e. filter wheel; Figure 1, element 12) into which the lights emitted from said first wheel (Figure 1, element 5) enter.  However, Mueller and the prior art of record neither shows nor suggests a projector comprising a 
Regarding claim 13, Mueller (US Pub. No. 2014/0176914 A1) discloses a projector (Figure 1, element 1; page 1, paragraph 0007, lines 2-3) comprising; a phosphor wheel (Figure 1, element 5) that emits a plurality of different color lights (i.e. blue light and other colored light components; page 4, paragraph 0058, lines 3-4) at a cycle corresponding to a rotational speed when excitation light is irradiated (page 4, paragraph 0058, lines 5-11); a color wheel (i.e. filter wheel; Figure 1, element 12) into which the lights emitted (i.e. conversion light; Figure 1, element IG) from said phosphor wheel (Figure 1, element 5) enter.  However, Mueller and the prior art of record neither shows nor suggests a projector comprising a rotational phase control device that controls a rotational speed and a phase of a light-weight wheel, which comprises a lighter wheel from among said phosphor wheel and said color wheel, according to a rotational speed and a phase of a weighted wheel, which comprises a heavier wheel from among said phosphor wheel and said color wheel.
Regarding claims 5-7, 15 and 16-20, the claims are allowable based on their dependence from allowable claims 1, 10 and 13 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furuya (JP 2008-286872 A) teaches a projector capable of preventing further damage caused by an abnormal state of a color wheel, by detecting an abnormal state of the color wheel regardless of rotation of the color wheel.  The projector having the color wheel measures the weight of the color wheel by means of a weight sensor before the color wheel starts rotation. If the weight falls out of a predetermined range, a light source is inhibited to be turned on. A vibration sensor measures the vibration of the color wheel during the rotation of the color wheel. If the vibration exceeds a predetermined reference, the light source is turned off, and the color wheel is stopped. An abnormal state of the color wheel is detected regardless of rotation of the color wheel, and emission of light from the light source is inhibited if an abnormal state is detected. Thus, damage to the projector is prevented.
Suzuki (US Pub. No. 2018/0039168 A1) discloses a light source device including: a phosphor rotating body on which a phosphor that is formed on a surface and that is 
Shibasaki (US Pub. No. 2011/0043765 A1) shows a light source device including a first light source configured to emit light in a first wavelength band, a light-source light generation section configured to generate light of each of a plurality of colors by time division by using the first light source, a second light source configured to generate light of a second wavelength band different from the first wavelength band, and a light source control section configured to cause each of the light-source light generation section and the second light source to generate light in one period, and to control a drive timing of each of the first and second light sources to adjust a light-emission timing and a light-emission period of light generated by each of the light-source light generation section and the second light source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/15/2022